                      Case 3:19-mj-00759-RMS Document 4 Filed 05/09/19 Page 1 of 1
AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hea1ings (Complaint or Indictment)


                                      UNITED STATES DISTRICT COURT
                                                        F f Le E                     [) for the
                                                                                District of Connecticut
                                              'H'llt\

                                                                                I      I                43
                 United States of America                                                               )
                                                              I!"'                          f'
                                                                                                                                        &S '1
                                                                         "P!,1 ,..._   i
                                                        ,,..._, ,, h                   I    ,.,I        fl T
                                V.                      • I   ~      t      "   I .. " ~        {              Case No. 3: 19-mj- 1               (RMS)
                                                t.                                         ,,       ;   )
                                                                                                        )
                       Ryan Stevenson                                                                   )      Charging District's Case No.           19-20246
                            Defendant                                                                   )

                                                 W AIYER OF RULE 5 & 5.1 HEARINGS
                                                       (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court)                                         Eastern District of Michi a_n__ _

          I have been informed of the charges and of my rights to:
          ( 1)      retain counsel or request the assignment of counsel if I am unable to retain counsel;
          (2)       an identity hearing to determine whether I am the person named in the charges;
          (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
          (4)       a preliminary hearing within 14 days of my first appearance ifl am in custody and 21 days otherwise -
                    unless I am indicted - to determine whether there is probable cause to believe that an offense has
                    been committed;
          (5)       a hearing on any motion by the government for detention;
          (6)       request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          l 7g,r¢¢ to waive my right(s) to:
         isl         an identity hearing and production of the warrant.
          0          a preliminary hearing.
         0           a detention hearing.
         •           an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                     be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
                     by that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.



                                                                           - --~
                                                                                                                       Defendant's signature



                                                                                                                  Signature of defendant's attorney


                                                                                                 _ _ _ __ - - - - ~A=H=is-on N ar
                                                                                                                Printed name of defendant's attorney
